AFFIRM; Opinion Filed June 27, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00709-CR

                      ALEXANDRIA BILBREY, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-80928-2018

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      Alexandria Bilbrey appeals the trial court’s order revoking her community

supervision. In a single issue appeal, appellant urges she received ineffective

assistance of counsel. We affirm. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                   BACKGROUND

      In April 2018, appellant was charged by indictment with manslaughter and

failure to stop and render aid following an automobile accident involving death or

serious bodily injury. In 2019, pursuant to a plea agreement, appellant entered a plea

of guilty to aggravated assault causing serious bodily injury, was sentenced to a term
of imprisonment of ten years, which was suspended, and was placed on community

supervision for six years. In August and October of 2020, the trial court amended

the terms of appellant’s community supervision to include participation in and

successful completion of inpatient/outpatient substance abuse treatment, as well as

participation in the Substance Abuse Felony Punishment Facility (SAFPF) Program

Special Needs Unit.

       In June 2021, the State moved to revoke appellant’s community supervision,

alleging she had violated five terms of her community supervision, including that

she had failed to attend and successfully complete the SAFPF program. On August

4, 2021, the trial court conducted a hearing on the State’s motion, at the beginning

of which appellant entered a plea of true to the allegation that she was

“unsuccessfully discharged from [SAFPF], but not true to the other allegations.” At

the conclusion of the hearing, the trial court found the State’s allegations true,

revoked appellant’s community supervision, and sentenced appellant to six years’

imprisonment.1 This appeal followed.




   1
      Appellant lodges no challenge to the length of her sentence, and we note that where community
supervision is revoked, the judge may reduce the term of confinement originally assessed to any term of
confinement not less than the minimum prescribed for the offense of which the defendant was convicted.
See TEX. CODE CRIM. PRO. art. 42A.755(a)(2); see also TEX. PEN. CODE §§ 12.33 (second degree felony
punishment range between two and twenty years); 22.02 (aggravated assault causing bodily injury).




                                                 –2–
                                     DISCUSSION

      In her sole issue, appellant argues her plea of true to the allegation that she

had failed to attend and successfully complete the SAFPF program was not voluntary

because her trial counsel was ineffective. According to appellant, her trial counsel

advised appellant to enter a plea of “true” to an allegation that was the subject of “an

improperly modified probation order, since the trial court modified the conditions of

appellant’s probation without a hearing.”

      To obtain a reversal because of ineffective assistance, appellant must show:

(1) that counsel’s performance was so deficient that counsel was not functioning as

the counsel guaranteed by the Sixth Amendment and (2) that there is a reasonable

probability that, but for the deficient performance, the result of the proceeding would

have been different. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984);

Garza v. State, 213 S.W.3d 338, 347 (Tex. Crim. App. 2007).

      There is a strong presumption that counsel’s conduct fell within the wide

range of reasonable professional assistance. Thompson v. State, 9 S.W.3d 808, 813

(Tex. Crim. App. 1999) (citing Strickland, 466 U.S. at 689). We do not judge trial

counsel’s performance with the benefit of hindsight. Miniel v. State, 831 S.W.2d

310, 323 (Tex. Crim. App. 1992). Nor do we speculate on strategy in the absence

of a record of the reasoning behind counsel’s actions. See Weeks v. State, 894

S.W.2d 390, 392 (Tex. App.—Dallas 1994, no pet.) (citing Jackson v. State, 877

S.W.2d 768, 771 (Tex. Crim. App. 1994)).

                                          –3–
      Any allegation of ineffectiveness must be firmly founded in the record, and

the record must affirmatively demonstrate the alleged ineffectiveness. Thompson, 9

S.W.3d at 813. In most instances, a silent record that provides no explanation for

counsel’s actions or inactions will not overcome the strong presumption of

reasonable assistance. Id. at 814.

      Only when the record clearly confirms that no reasonable trial counsel could

have made such trial decisions is it not speculation to hold counsel ineffective. See

Weeks, 894 S.W.2d at 392. Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim. Thompson, 9

S.W.3d at 813.

      Appellant did not file a motion for new trial or otherwise seek to develop a

record regarding her trial counsel’s decisions at the revocation hearing, and thus the

record is “silent” and appellant must overcome a strong presumption of reasonable

assistance. See id. Nonetheless, appellant argues that there is no logical explanation

or strategy for advising her to plead “true” to failing to successfully complete the

SAFPF program when that condition of her probation was improperly added to her

community supervision requirements for the lack of a hearing prior to the decision.

Appellant relies on article 42A.752 of the code of criminal procedure, which permits,

after a hearing, a trial court’s modification of community supervision after

determining the defendant violated a condition of community supervision. See TEX.

CODE CRIM. PROC. art. 42A.752(a). The State responds that trial counsel did not err

                                         –4–
because the trial court was not required to conduct a hearing as the record reflects

the trial court modified appellant’s community supervision after a meeting with the

probation officer, trial court and appellant to determine how to proceed after

appellant requested inpatient treatment but the other options had failed. See id. art.

42A.051(b) (“The judge of the court having jurisdiction of the case may, at any time

during the period of community supervision, modify the conditions of community

supervision.”).

      The record of the hearing on the State’s motion to revoke contains the

testimony of appellant’s probation officer. According to the probation officer, in

September of 2020, appellant had requested to be admitted to inpatient drug

treatment and was admitted to one program, which she then left against medical

advice. The probation officer testified that instead of filing a motion to revoke based

on that potential violation of appellant’s community supervision, she instead

requested a hearing with the trial court to determine how best to address appellant’s

substance abuse and mental health issues. Supporting her testimony, the docket

contains an entry reflecting the trial court spoke with the probation officer and that

appellant failed to appear.

      We agree with the State that the record does not support a conclusion the trial

court improperly modified appellant’s community supervision or that counsel was

deficient for failing to so urge. The record indicates the trial court modified

appellant’s community supervision terms without determining that she had violated

                                         –5–
the previous terms, such that no hearing was required. Compare CODE CRIM. PROC.

art. 42A.752(a) with id. art. 42A.051(b)). Therefore, we conclude appellant has

failed to show any deficient performance of her trial counsel on this record. See

Strickland, 466 U.S. at 688. Accordingly, we overrule appellant’s sole issue.

                       APPELLANT’S PRO SE MOTION TO DISMISS

      After counsel filed a brief on appellant’s behalf and prior to submission of this

appeal, appellant filed a pro se motion to dismiss her appeal without prejudice. We

deny this motion as appellant has no right to hybrid representation. See, e.g.,

Marshall v. State, 210 S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006) (refusing to

address issues argued in pro se brief filed after appellant’s counsel filed a brief on

appellant’s behalf).

                                   CONCLUSION

      We affirm the trial court’s judgment.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47
210709F.U05




                                         –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALEXANDRIA BILBREY,                          On Appeal from the 401st Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 401-80928-
No. 05-21-00709-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Osborne and Smith
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of June, 2022.




                                       –7–